But by
Shippen, President
It would be of very dangerous consequence, if it was established, that a commercial agent was not amenable as a witness in a Court of Justice, in a cause against his constituent. It is draining the matter of privilege too far: And, if the law makes him a witness, we are too fond of getting at the truth, to permit him to excuse himself from declaring it, because he conceives, that, in point of delicacy, it would be a breach of confidence.
By the Court :—Let the witness be affirmed.